DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/21 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, 21-23, 27-29, 31, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al (Pub No: 20120140704).


As to claim 1, Zhao teaches a method performed by second user equipment  (Zhao, Fig 2, a method at UE 3) comprising: 
receiving at least one packet data convergence protocol layer (PDCP) protocol data unit (PDU) forwarded by first user equipment (Zhao, [0015], the PDU is received by a UE from a relay device after being received by the relay from the base station)
determining a receiving status of the at least one PDCP PDU (Zhao, Fig 2, S208 [0040], determining to send an ACK/NACK for the PDU); and 
sending a status report to a network device indicating the status of receiving the at least one PDCP PDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).

As to claim 2, Zhao teaches wherein the at least one PDCP PDU is received via a radio bearer of a sidelink between the second user equipment and the first user equipment (Zhao, Fig 2, a channel between two stations (non base station) is called a sidelink) .

As to claim 4, Zhao teaches wherein the received at least one PDCP PDU is carried in one or more RLC PDUs (Zhao, Fig 2, S208, RLC PDU).

As to claim 5, Zhao teaches wherein the sending the status report to a network device is triggered by a PDCP entity PDU (Zhao, [0051-0053], the status report indicating the ACK for indication that respective sequence RLC PDCP PDUs P1, P2, P3 are received).

As to claim 6, Zhao teaches wherein the status report is sent to the network device in response to an expiration of a timer (Zhao, [0065] after a time no ACK is received) .

As to claim 7, Zhao teaches wherein the status report is sent to the network device in response to an indicator bit being a value triggering the status report (Zhao, [0051-0053], a bit indicating the ACK to send to the base station).

As to claim 9, Zhao teaches user equipment (Zhao, Fig 2, a  UE 3) comprising:
 a receiver, configured to receive at least one packet data convergence protocol layer (PDCP) protocol data unit (PDU) forwarded by first user equipment (Zhao, [0015], the PDU is received by a UE from a relay device after being received by the relay from the base station); 
a processor, configured to determine a receiving status of the at least one PDCP PDU (Zhao, Fig 2, S208 [0040], determining to send an ACK/NACK for the PDU); and a transmitter, configured to send a status report to the network device indicating the status of receiving the at least one PDCP PDU by the second user equipment (Zhao, [0015], sending a delivery acknowledgment for the RLC PDU, which corresponds to PDCP PDU, to the base station indicating positive acknowledgment by the UE).

As to claim 10, Zhao teaches wherein the at least one PDCP PDU is received via a radio bearer of a sidelink between the second user equipment and the first user equipment (Zhao, Fig 2, a channel between two stations (non base station) is called a sidelink).

As to claim 12, Zhao teaches wherein the received at least one PDCP PDU is carried in one or more RLC PDUs (Zhao, Fig 2, S208, RLC PDU).

As to claim 13, Zhao teaches wherein the sending the status report to a network device is triggered by a PDCP entity (Zhao, [0051-0053], the status report indicating the ACK for indication that respective sequence RLC PDCP PDUs P1, P2, P3 are received).

As to claim 14, Zhao teaches wherein the status report is sent to the network device in response to an expiration of a timer (Zhao, [0065] after a time no ACK is received).

As to claim 15, Zhao teaches wherein the status report is sent to the network device in response to an indicator bit being a value triggering the status report (Zhao, [0051-0053], a bit indicating the ACK to send to the base station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claims above, and further in view of  Xu et al (Pub No: 2020/0281043).


As to claim 3, Zhao teaches a channel between a first equipment and a user equipment.
Zhao does not wherein the radio bearer of the sidelink comprises an RLC (PC5) entity between the first user equipment and the second user equipment and a corresponding logical channel.
However, Xu teaches (Xu, [0088], an interface between a relaying device and a user equipment is known as PC5, and the corresponding link (sidelink) is a logical channel).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhao and Xu to have a PC5 interface because it is a well known interface with a relay equipment (Xu, [0088]).

As to claim 11, Zhao teaches a channel between a first equipment and a user equipment.
Zhao does not wherein the radio bearer of the sidelink comprises an RLC (PC5) entity between the first user equipment and the second user equipment and a corresponding logical channel.
However, Xu teaches (Xu, [0088], an interface between a relaying device and a user equipment is known as PC5, and the corresponding link (sidelink) is a logical channel).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Zhao and Xu to have a PC5 interface because it is a well known interface with a relay equipment (Xu, [0088]).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (Pub No: 2012/0224525) [0028][0060][0090]
Lee et al (Pub No: 2010/0215020) [Table 2].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469